Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 01/27/2022. 
In the amendment dated 01/27/2022, the following occurred: Claims 1-3, 5, 8-10, 18, 22 and 24 have been amended. 
In the amendment dated 07/13/2021, the following occurred: Claims 1-5, 7, 11, 15, 16, 18-20 and 22-25 have been amended. 
Claims 1-25 are allowed. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2022 has been entered.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: converting the first radiotherapy treatment plan optimization problem into a second radiotherapy treatment plan optimization problem having a second set of parameters, the second set of parameters comprising the first objective function, a second set of optimization variables, and the first set of constraints, the second set of optimization variables being determined by processing the first set of optimization variables of the first radiotherapy treatment plan optimization problem, the converting comprising: training a first machine learning model to encode one or more variables of the first radiotherapy treatment plan optimization problem into a lower dimensional representation; processing, by the processor circuitry, the lower dimensional representation encoded by the first machine learning model as the second set of parameters of the second radiotherapy treatment plan optimization problem; applying an optimization process to generate, by the processor circuitry, a solution to the second radiotherapy treatment plan optimization problem based on the second set of parameters; training, jointly with the first machine learning model, a second machine learning model to generate an output that decodes the parameters of the second radiotherapy treatment plan optimization problem back to the first set of parameters of the first radiotherapy treatment plan optimization problem; and mapping the solution to the second radiotherapy treatment plan optimization problem to a space of the 
The claimed invention is also subject matter eligible because the recitation of a trained learning model removes the claim from being directed to an abstract idea. 
The most remarkable prior art of record is as follows:
Zankowski et al. (U.S. Pre-Grant Publication No. 2019/0074079) which discloses radiotherapy treatment planning using artificial intelligence (AI) engine. 
Becher et al. (U.S. Pre-Grant Publication No. 2020/ 0169085) which discloses method for recognizing contingencies in a power supply network. 
Sjolund et al. (U.S. Pre-Grant Publication No. 2017/0177812) which discloses systems and methods for optimizing treatment planning. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (U.S. Pre-Grant Publication No. 2020/0261744) which discloses automatic selection of optimization strategy in iterative treatment planning.


Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626